Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 April 27, 2012 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Capital Cash Management Trust Amendment No. 37 to Registration Statement on Form N-1A (File No. 811-2481) Ladies and Gentlemen: On behalf of Capital Cash Management Trust (the “Trust”), we are hereby filing Amendment No. 37 to the registration statement on Form N-1A for the Trust (the “Amendment”) under the Investment Company Act of 1940, as amended (the “1940 Act”). The Amendment is being filed pursuant to Section 8(b) of the 1940 Act.The Trust is currently inactive and is not offering shares to the public. It is the intention of the Trust to continue to make all required filings under the 1940 Act during the period when it is conducting no operations, and to make no public offering of its shares until an appropriate amendment to its registration under the Securities Act of 1933 and the 1940 Act has become effective. Please call the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760 with any comments or questions relating to the filing. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
